Orders of disposition, Family Court, New York County (Gloria SosaLintner, J.), entered on or about September 23, 1999, which, to the extent appealed from as limited by the brief, in child protective proceedings pursuant to article 10 of the Family Court Act, found respondent father to have abused and neglected the subject children, unanimously affirmed, without costs.
Family Court’s findings of abuse against respondent father are sufficiently supported by the children’s cross-corroborating out-of-court statements that respondent father repeatedly burned one of the older children with a cigarette and inflicted excessive corporal punishment on all but the two youngest children (see Matter of J. Children, 275 AD2d 648, 649). These findings are additionally supported by the testimony of the children’s teachers, Administration for Children’s Services caseworkers, a school nurse and respondent himself. The children’s cross-corroborated out-of-court statements as well as the testimony of the aforementioned adults also adequately support Family Court’s findings of neglect against respondent father based on unsanitary home conditions, failure to seek necessary medical care for the children and drug abuse (see Matter of Nicole V., 71 NY2d 112, 118-119). Concur — Nardelli, J.P., Saxe, Rosenberger, Friedman and Marlow, JJ.